Compass




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 11, 2015

                                       No. 04-14-00874-CV

                           Juan Alberto CASTILLO and Ana L. Perez,
                                          Appellants

                                                 v.

                                        COMPASS BANK,
                                           Appellee

                    From the County Court at Law No 2, Webb County, Texas
                             Trial Court No. 2014-CVD-000024-L2
                            Honorable Jesus Garza, Judge Presiding


                                          ORDER
         On September 23, 2014, appellants Juan Alberto Castillo and Ana L. Perez filed separate
notices of appeal from the trial court’s August 27, 2014 judgment. On December 15, 2014,
appellants filed separate affidavits of indigency in this court. By order dated January 20, 2015,
we construed the affidavits as motions for extension of time to file the affidavits in the trial court
and granted the motions. See Higgins v. Randall County Sheriff’s Office, 257 S.W.3d 684 (Tex.
2008). In that same order, we ordered the clerk of this court to send copies of the affidavits and
our order to the district clerk, the court reporter, and all parties. See TEX. R. APP. P. 20.1(d)(2).
We further ordered that anyone who desired to file a contest to the affidavits to file such contests
in this court on or before January 30, 2015.

        No contests were filed. Because no contests were filed, appellants are considered
indigent for purposes of this appeal. Both the clerk’s record and the reporter’s record have been
filed in this court. Accordingly, we ORDER appellants to file their appellants’ briefs in this
court on or before March 13, 2015.

        Appellants, who are pro se, are advised that in filing their briefs, they must comply with
the rules relating to briefing requirements as set out in the Texas Rules of Appellate Procedure.
See TEX. R. APP. P. 38.1. The law is clear that pro se litigants are held to the same standards as
licensed attorneys and must comply with all applicable rules of procedure, including the rules
governing appellate briefs. Valadez v. Avitia, 238 S.W.3d 843, 845 (Tex. App.—El Paso 2007,
no pet.). A pro se litigant is required to properly present his or her case on appeal just as he or
she is required to properly present his or her case to the trial court. Id. Accordingly, we will not
apply different standards merely because an appeal is brought by a litigant acting without advice
of counsel. Id.

       We order the clerk of this court to serve copies of this order on both appellants and all
counsel.


                                                     _________________________________
                                                     Marialyn Barnard, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of February, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court